 



Exhibit 10.1
Second Amendment to Employment Agreement
     This Second Amendment to the Employment Agreement dated January 23, 2006 by
and among David R. Asplund (the “Executive”) and Lime Energy Co. (formerly known
as Electric City Corp.), a Delaware corporation (the “Company”), as amended on
January 25, 2007 (this “Second Amendment”) is entered into as of October 1,
2007.
W I T N E S S E T H:
     WHEREAS, the Company and Executive are parties to that Employment Agreement
dated January 23, 2006, as amended on January 26, 2007 (the “Employment
Agreement”). All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement;
     WHEREAS, the Employment Period terminates on January 22, 2009, and the
parties now find it desirable to extend the term of the Employment Agreement;
and
     WHEREAS, the Company desires to grant the Executive additional stock
options.
     NOW, THEREFORE, in consideration of the premises set forth above, the
parties hereto hereby agree to the following amendment to the Employment
Agreement:
     1. The second sentence of Section 1 is revised and replaced with the
following sentence:
Mr. Asplund’s employment pursuant to this Agreement shall commence on
January 23, 2006 and terminate on December 31, 2010, unless earlier terminated
pursuant to the termination provisions of this Agreement.
     2. The first sentence of Section 3.1 is revised and replaced with the
following sentence:
3.1 Term. The term of employment under this Agreement (the “Employment Period”)
shall commence on January 23, 2006 and shall terminate on December 31, 2010
unless earlier terminated pursuant to the termination provisions set forth
herein.
     3. Section 4.3(a) is hereby amended to add the following at the end
thereof:
In addition to the Stock Options, the Executive is hereby granted additional
stock options (the “Additional Stock Options”) to purchase 750,000 shares of the
Company’s stock at a price equal to the closing market price of the Company
stock on the date of this Second Amendment (the “Additional Stock Option
Exercise Price”). Such Additional Stock Options shall vest in accordance with
the following schedule:

  •   On December 31, 2008, so long as Executive is employed by the Company on
such date, Executive shall become immediately vested in Additional Stock Options
to purchase 250,000 shares of the Company’s common stock;     •   On
December 31, 2009, so long as Executive is employed by the Company on such date,
Executive shall become immediately vested in Additional Stock Options to
purchase 250,000 shares of the Company’s common stock; and

 



--------------------------------------------------------------------------------



 



  •   On December 31, 2010, so long as Executive is employed by the Company on
such date, Executive shall become immediately vested in Additional Stock Options
to purchase 250,000 shares of the Company’s common stock.

The Additional Stock Options shall be nonstatutory options.

  4.   The term “Stock Options” contained in Sections 3.2, 3.3, 3.4, 3.5(b),
3.6, 4.3(b) and 4.3(c) Employment Agreement shall hereby be replaced with the
words “Stock Options and Additional Stock Options.”     5.   All other
provisions of the Employment Agreement shall remain in full force and effect.  
  6.   This Second Amendment may be executed in any number of counterparts, by
original signature or facsimile, each of which so executed shall be deemed to be
an original, and such counterparts will together constitute but one document.

     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the date first written above.
LIME ENERGY CO.

         
By:
Name:
  /s/ Richard Kiphart
 
Richard P. Kiphart    
Title:
  Chairman    

     
/s/ David Asplund
 
David R. Asplund
   

 